                                                                                      Jackson Lewis P.C.      ALBANY, NY                 GRAND RAPIDS, Ml          MfNNf:APOIJS, MN         R,\I.EJGH, NC
                                                                                        668 Third Avenue      ALBUQUV.RQUE, NM           GREHNVILLE, SC

jackson Ilewis®
                                                                                                                                                                   MONMOUTH COU!'ITY, NJ    I\APll> CITY, SO
                                                                              New Yori<, Now Yori< 10017      AnANTA, GA                 HARTFORD, CT              Nf.W OllLf:ANS, I.A      I\ICHMOND, VII
                                                                                                              AUSTIN, TX                 HONOUJI.U, HI'             NEl'I' YORK, NY         SACRAMENTO, C,\
                                                                                       Tel 212 546•4000
                                                                                                              BALTIMORE, MD              HOUSTON, TX               NORFOl,K, \',\           s111:r !.,\KE CITY, (Jr
                                                                                      Fax 212 972-3213
                                                                                                              UFRl<Fl.EY HEIGJ-f!S, NJ   INDIANAPOI.IS, IN         OMAHA, NI\               SAN OlllGO, CA
                                                                                  www.)floksonlewls.com       BIRMINGHAM, AL             JACKSONVILI.E, fl..       ORANGE COUNTY, CA        SAN FRANCISCO, CA
                                                                                                              UOSTON,MA                  KANSAS CIT\' RF.GION      ORLANDO, FL              SAN JUAN, Pl\
                                                                                                              CHICA(;(), ll.             LAS VEGAS, NV             PHILADELPHIA, PA         SEA1Tl,F., WA
                                                                                                              CINCINNATI, OH             LONG ISLAND, NY           PHOP.NIX, AZ             ST, LOUIS, MO
                                                                                                              CLEVELAND, OH              Im ANGELES, CA            rrrn,BURGH, PA           TAMPA,fl.
                                                                                                              DALLAS, 'l'X               MADISON, WI               PORTLAND, OR             WASHINC.TON, DC REGION
                                                                                                              DAYTON, OH                 MF.MPH IS, 1'N            PORTSMOUTH, NH
  DIRECT DlAL: (212) 545-4021                                                                                                                                                               IVl!rrf. PLAINS, NY
                                                                                                              DENVElt, CO                MIAMI, fl.                PROVIDENCE, 1\1
  EMAIL ADDRESS: JASON,ZOLDESSY@JACKSONLEWIS.COM
                                                                                                              DETROIT, Ml                MILWA!JKEP., \VI
                         -~   ~   ......   ~•·   . ,_,,,.          -.,   . --.. . ~. .. .   ~   ,....,.   .
                                                                                                              •through an ;1ffilia1ion wnh Jnchon 1.ewil P,C,, a Lnw Corporation
                  U.\I: ·~ G.1:,:
                 I   f1 n r - 1 ,. T' ,, · ,,~

                     .r..H .....Jl.......J,., ..... .,_;;._ 1 it
                                                                                                                                                                                       /'


                                                                                        rn,r·,
  VIAECF          VtJ'C f.f: __----r-h L __
                  'I : .r~•E i• I • , • 11✓Il'J<J7J:15 ____ _
                              0




  Honorable Cpllc~!t~9Mahon, U.S.D.J. ----··
  United States District Comt
  Southern District of New York
  500 Pearl Street
  New York, NY 10007




  Dear Chief Judge McMahon:

                  We are counsel for Defendant Association for Rehabilitative Case Management
  and Supported Housing Prograri1, Inc. in connection with the above-referenced case. I write to
  request a brief adjournment of the Initial Pretrial Conference with the Court currently scheduled
  for February 21, 2020 at 9:45 a.m., as I will be out of the country that day on a trip that was
  scheduled last year. As there is a pending motion that has been fully briefed, we understand
  from Your Honor's Individual Practices and Procedures that even if the parties are able to
  stipulate to a conforming proposed case management plan (which the parties have conferred on
  but to date arc yet to reach agreement on) the conference will not be cancelled.

                  I sought consent for this request from Plaintiffs counsel, but counsel has advised
  that they are unwilling to consent to the request because they have not received similar comtesies
  in the Housing Court cases that the parties are litigating. We note that Jackson Lewis is not
  representing any party in the Housing Court cases and I have no familiarity with the specific
  circumstances of any adjournment request(s) by counsel in the Housing Court case(s).

                   If the request is granted, the undersigned is available for the conference any day
  the week of February 24-28 (except for the morning of Tuesday February 25). I am also
  available the prior week on Tuesday February 11 th • This is the first request for an adjournment
  of the Initial Pretrial Conference and, if granted, it will not affect any other scheduled dates.
           Case 1:19-cv-10114-CM Document 23 Filed 01/29/20 Page 2 of 2
                                                                      Hon. Colleen McMahon, U.S.D.J.
                                                                           United States District Court
jackson llewis0                                                                      January 29, 2020
                                                                                                Page2


               We thank the Court for its consideration in this regard.

                                                     Respectfully submitted,

                                                     JACKSON LEWIS P.C.




  cc: All Counsel (Via ECF)
                                                                                   /
